Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 29th of June 2022.
Claims 1, 10, and 19 were amended. 
Claims 2, 11, and 20 were previously cancelled. 
Claims 1, 3-10, and 12-19 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 29th of June 2022 have been fully considered but they are not persuasive. 
With regard to the limitations of claims 1, 3-10, 12-19, Applicant argues “…As amended, the independent claims recite the use of the updated affinity relationship, which improves the system for a second proposed transaction. The cluster groups and the updated affinity relationship results in a better performing, improved scoring and/or prediction model…” Furthermore, applicant further argues “…The amended claims are eligible under Step 2A, prong one, because they recite an improvement to predictive and scoring models that are specific to computer-based models…” The Examiner respectfully disagrees. Improving the “predictive and scoring models” is not improving the functioning of computer. At best, it is improving the abstract idea itself. The examiner will maintain the rejection.
With regard to the limitations of claims 1, 3-10, 12-19, Applicant argues “…Under Step 2B, the Office Action has not shown that each and every step of the claims, both alone and in combination, is well-known, routine, or conventional. No evidence has been presented in satisfaction of the Berkheimer memorandum…” The Examiner respectfully disagrees. In the rejection, the examiner cited court decisions for the extra-solution activities in the claims. 
The examiner carefully considered the newly added amendments to claims 1, 10, and 19. However, the examiner merely saw further elaboration of the abstract idea itself using computer as a tool. For example, didn’t see any improvement to functioning of the computer. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of certain method of organizing human activity. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
First of all, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. For claims 1, 10, and 19, the claim recites an abstract idea of clustering…the plurality of entities into a plurality of cluster groups, each cluster group comprising a network of entities; determining…a plurality of affinity relationships between clusters groups based on the transaction data, each affinity relationship of the plurality of affinity relationships comprising a graph; determining…a plurality of reputation scores or ranks for the proposed transaction for each entity of the plurality of other entities based on at least one affinity relationship between a first cluster group including the first user and at least one other cluster group including the entity of the plurality of other entities; selecting, with the least one processor, a set of entities from the plurality of other entities based on at least one score or rank of the plurality of reputation scores or ranks for each of the entities of the plurality of other entities; logging the transaction; after the transaction is completed, receiving feedback associated with the transaction from a least one of the first user and the entity selected by the first user from the set of entities; and updating an affinity relationship, from the affinity relationships between clusters, between the first cluster group and the at least one other cluster group based on the feedback by increasing a reputation score or rank of least one of the first user and entity selected by the first user;  
…determining, with the at least one processor, a second plurality of reputation scores or ranks for the second proposed transaction for each entity of the second plurality of other entities based on at least the updated affinity relationship between the first cluster group including the second user and at least one other cluster group including the entity of the second plurality of other entities; and selecting, with the at least one processor, a second set of entities from the second plurality of other entities based on at least one score or rank of the plurality of reputation scores or ranks for each of the entities of the second plurality of other entities. This is an abstract idea of certain methods of organizing human activity, since it recites a commercial or legal interactions and managing personal behavior or relationships or interactions between people, namely managing reputation scoring where it is used to identify and select entities for transaction agreement.  Therefore, besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processor, computer-readable medium/data warehouse). Also recites extra-solution activities such as receiving and transmitting data. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. processor, computer-readable medium/data warehouse) to receive/transmit data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. processor, computer-readable medium/data warehouse) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. processor, computer-readable medium/data warehouse) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying/linking” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Dependent claims 3-9 and 12-18 have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claims 3 and 12, the recited limitations of these claims merely further narrow the abstract idea discussed above. This claims further defined “wherein the transaction data comprises data associated with transactions to which a transactional token is applied by an entity of the plurality of entities…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 4 and 13, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further added “wherein the determining the ranking or expectation of success comprises using information from the token data record…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additionally recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
These claims also added additional limitations that merely recited steps that amount to no more than insignificant extra-solution activity. The claims recite “storing a token data record for the transactional token in a memory or database…” The limitation of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For claims 5 and 14, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the plurality of affinity relationships are determined based on social network data…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 6 and 15, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the reputation system comprises a transaction handler configured to process transactions between the plurality of entities…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 7 and 16, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the plurality of reputation scores or ranks are relative to the first cluster group and the at least one other cluster group…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 8 and 17, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the plurality of reputation scores or ranks are relative to the transaction…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 9 and 18, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. Theses claims recite “wherein transmitting the set of entities to the first user comprises transmitting an emoticon representing a reputation score or rank for each entity of the set of entities…” The limitation of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere transmitting data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092. The examiner can normally be reached M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on (571)272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        09/10/2022